[Cite as State v. Artis, 2020-Ohio-4018.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                LOGAN COUNTY


STATE OF OHIO,

        PLAINTIFF-APPELLEE,                                 CASE NO. 8-19-52

        v.

TYRELL E. ARTIS,                                            OPINION

        DEFENDANT-APPELLANT.


STATE OF OHIO,

        PLAINTIFF-APPELLEE,                                 CASE NO. 8-19-53

        v.

TYRELL E. ARTIS,                                            OPINION

        DEFENDANT-APPELLANT.


                     Appeals from Bellefontaine Municipal Court
                  Trial Court Nos. 11 CRB 01721 and 11 CRB 01850

                                       Judgments Affirmed

                             Date of Decision: August 10, 2020



APPEARANCES:

        Tyrell E. Artis, Appellant

        Crystal K. Welsh for Appellee
Case Nos. 8-19-52, 8-19-53



ZIMMERMAN, J.

       {¶1} Defendant-appellant, Tyrell E. Artis (“Artis”), pro se, appeals the

November 5, 2019 judgment entries of the Bellefontaine Municipal Court denying

his motions to withdraw his guilty pleas in case numbers 11 CRB 01721 and 11

CRB 01850. We affirm.

       {¶2} This case stems from Artis’s 2011 convictions for domestic violence in

case numbers 11 CRB 01721 and 11 CRB 01850, respectively, which were used to

enhance Artis’s 2018 conviction for domestic violence. See State v. Artis, 3d Dist.

Logan No. 8-18-40, 2019-Ohio-2070. On November 2, 2011, Artis was charged

with domestic violence in violation of R.C. 2919.25(A), a first-degree misdemeanor.

(Case No. 11 CRB 01721, Doc. No. 1). On November 3, 2011, Artis appeared for

arraignment and pled not guilty to the charge. (See Case No. 11 CRB 01721, Doc.

Nos. 16, 17); (Dec. 5, 2011 Tr. at 2).

       {¶3} While awaiting trial in case number 11 CRB 01721, Artis was charged

on November 21, 2011 with another domestic-violence charge in violation of R.C.

2919.25(A), a first-degree misdemeanor, in case number 11 CRB 01850. (Case No.

11 CRB 01850, Doc. No. 1).

       {¶4} On December 5, 2011, Artis withdrew his plea of not guilty in case

number 11 CRB 01721 and entered guilty pleas to the domestic-violence charge in

both cases. (Dec. 5, 2011 Tr. at 2-5). The trial court accepted Artis’s guilty pleas

                                         -2-
Case Nos. 8-19-52, 8-19-53


and found him guilty of the charges. (Case No. 11 CRB 01721, Doc. No. 25); (Case

No. 11 CRB 01850, Doc. No. 13). That same day, the trial court sentenced Artis to

3 days in jail in case number 11 CRB 01721 and 14 days in jail in case number 11

CRB 01850. (Id.); (Id.). The trial court further ordered that Artis serve the terms

consecutively for an aggregate term of 17 days. (Id.); (Id.). Importantly, Artis did

not directly appeal either case.

         {¶5} On May 18, 2018, the Logan County Grand Jury indicted Artis on one

count of domestic violence in violation of R.C. 2919.25(A), (D)(4), a third-degree

felony. Artis at ¶ 2. The 2018 domestic-violence charge was elevated to a felony

of the third degree as a result of Artis’s prior convictions in 2011. See id. at ¶ 47,

fn. 9.

         {¶6} Artis was found guilty by a jury of the 2018 domestic-violence charge

and sentenced on August 21, 2018 to 36 months in prison. Id. at ¶ 9-10. Artis

directly appealed his conviction to this court and we affirmed his conviction on May

28, 2019. Id. at ¶ 56. Importantly, Artis did not contest the use of his 2011

domestic-violence convictions to enhance his 2018 conviction to a felony of the

third degree in his direct appeal from his 2018 domestic-violence conviction.

         {¶7} Thereafter, on October 29, 2019, Artis filed a motion (in each case) in

the trial court to withdraw his 2011 guilty pleas, arguing that his domestic-violence

convictions were uncounseled. (Case No. 11 CRB 01721, Doc. No. 48); (Case No.


                                          -3-
Case Nos. 8-19-52, 8-19-53


11 CRB 01850, Doc. No. 21). On November 4, 2019, the State filed memoranda in

opposition to Artis’s motions to withdraw his guilty pleas. (Case No. 11 CRB

01721, Doc. No. 56); (Case No. 11 CRB 01850, Doc. No. 29). The following day,

the trial court denied Artis’s motions to withdraw his guilty pleas. (Case No. 11

CRB 01721, Doc. No. 61); (Case No. 11 CRB 01850, Doc. No. 34).

       {¶8} On December 2, 2019, Artis filed a notice of appeal in both cases, which

were consolidated for purposes of appeal. (Case No. 11 CRB 01721, Doc. No. 75);

(Case No. 11 CRB 01850, Doc. No. 41). He raises one assignment of error for our

review.

                               Assignment of Error

       The Appellant’s United States Fourteenth Amendment Right was
       violated when the Court denied his Motion to Withdraw Plea, as
       he has established that the prior plea was an uncounseled plea.

       {¶9} In his assignment of error, Artis argues that the trial court erred by

denying his motions to withdraw his guilty pleas. Specifically, Artis argues that his

guilty pleas were not made knowingly, intelligently, and voluntarily because he

entered the pleas without the assistance of counsel.

                                Standard of Review

       {¶10} “Appellate review of the trial court’s denial of a motion to withdraw a

guilty plea is limited to whether the trial court abused its discretion.” State v.

Streeter, 3d Dist. Allen No. 1-08-52, 2009-Ohio-189, ¶ 12, citing State v. Nathan,


                                         -4-
Case Nos. 8-19-52, 8-19-53


99 Ohio App. 3d 722, 725 (3d Dist.1995), citing State v. Smith, 49 Ohio St. 2d 261

(1977). An abuse of discretion suggests the trial court’s decision is unreasonable,

arbitrary, or unconscionable. State v. Adams, 62 Ohio St. 2d 151, 157 (1980).

                                      Analysis

       {¶11} Crim.R. 32.1 provides, “A motion to withdraw a plea of guilty or no

contest may be made only before sentence is imposed; but to correct manifest

injustice the court after sentence may set aside the judgment of conviction and

permit the defendant to withdraw his or her plea.” “The party moving to withdraw

the plea of guilty bears the burden of establishing a manifest injustice.” Streeter at

¶ 13, citing Smith at paragraph one of the syllabus. A manifest injustice is a clear

or openly unjust act and relates to a fundamental flaw in the plea proceedings

resulting in a miscarriage of justice. State v. Straley, 159 Ohio St. 3d 82, 2019-Ohio-

5206, ¶ 14. “[A] postsentence withdrawal motion is allowable only in extraordinary

cases.” Smith at 264. “Res judicata bars the assertion of claims against a judgment

of conviction in a motion under Crim.R. 32.1 when those claims were or could have

been raised on direct appeal.” State v. Cagle, 9th Dist. Medina No. 19CA0058-M,

2020-Ohio-316, ¶ 4, citing State v. Ketterer, 126 Ohio St. 3d 448, 2010-Ohio-3831,

¶ 59. See also Straley at ¶ 14.

       {¶12} Here, Artis was convicted in the trial court of domestic violence in

case number 11 CRB 01721 and 11 CRB 01850 in 2011. Artis did not directly


                                         -5-
Case Nos. 8-19-52, 8-19-53


appeal his conviction in either case. Compare Cagle ¶ 5 (noting that Cagle did not

file a direct appeal from his 2002 convictions”); Straley at ¶ 23 (“Straley did not

argue on direct appeal that he should be permitted to withdraw his guilty plea.”).

Instead, Artis—after his convictions were used to enhance a subsequent conviction

nearly eight years later—filed motions to withdraw his guilty pleas in which he

argued that his guilty pleas were not made knowingly, intelligently, and voluntarily

because he entered the pleas without the assistance of counsel. See State v. Rock,

11th Dist. Lake No. 2018-L-037, 2019-Ohio-1416, ¶ 18, citing State v. Dabelko,

11th Dist. Trumbull No. 2001-T-0142, 2002-Ohio-6941, ¶ 11.

       {¶13} Artis could have challenged his guilty pleas in direct appeals. See

Straley at ¶ 23 (“Straley could have challenged his guilty plea on direct appeal.”),

citing State v. Sarkozy, 117 Ohio St. 3d 86, 2008-Ohio-509, paragraph one of the

syllabus. See also State v. Gatchel, 11th Dist. Lake No. 2007-L-212, 2008-Ohio-

4667, ¶ 22 (“In the case at bar, appellant’s various claims that he raised in support

of his post-sentence motion to withdraw his guilty plea were known to him at the

time he pursued his direct appeal.”). Because Artis could have raised his arguments

in a direct appeal, Artis’s arguments are barred by the doctrine of res judicata and

he cannot now raise them in a post-sentence motion to withdraw his guilty plea. See

Gatchel at ¶ 22 (“Because appellant could have raised them at that time, he cannot

now raise them in a post-sentence motion to withdraw his guilty plea.”). Therefore,


                                         -6-
Case Nos. 8-19-52, 8-19-53


the trial court did not abuse its discretion by denying Artis’s motions to withdraw

his guilty pleas. See State v. Mulkey, 9th Dist. Summit No. 29380, 2020-Ohio-3531,

¶ 5 (concluding that “the trial court did not abuse its discretion by denying

[Mulkey’s] motion to withdraw his no-contest plea” since “Mulkey could have

raised this argument” “that his plea was not knowingly, voluntarily, and intelligently

made” “in a direct appeal”); Straley at ¶ 23 (concluding that “the trial court did not

abuse its discretion in finding that res judicata barred Straley’s motion to withdraw

his guilty plea”); Rock at ¶ 19.

       {¶14} Artis’s assignment of error is overruled.

       {¶15} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgments of the trial court.

                                                                Judgments Affirmed

SHAW, P.J., and WILLAMOWSKI, J., concur.

/jlr




                                         -7-